Citation Nr: 0900080	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Bruce Freeman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1973, 
including service in the Republic of Vietnam during the 
Vietnam Conflict.  The veteran passed away on May [redacted], 2006; 
at the time of his death, he was receiving VA benefits in the 
form of nonservice-connected pension benefits.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In July 2008, the appellant presented 
testimony before the undersigned Veterans Law Judge (VLJ) via 
a videoconference hearing.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in May 2006; the Certificate of Death 
listed the causes of the veteran death to be transitional 
cell carcinoma of the bladder.  

3.  At the time of death, the veteran was in receipt of a VA 
nonservice-connected pension.  

4.  The appellant claims that as a result of the veteran's 
service in Southeast Asia and his exposure to Agent Orange, 
he developed bladder cancer which ultimately caused his 
death.  

5.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that should have been service-
connected has not been presented.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA claiming that as a 
result of her husband's exposure to Agent Orange while 
stationed in Vietnam, he developed cancer of the bladder.  
Although cancer of the bladder is not a presumptive disease, 
she nevertheless maintains that this condition was somehow 
caused by the veteran's service and she now comes before the 
VA requesting benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in August 2006.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection for the cause of the veteran's death and of her, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  Of note, during the hearing before the Board, the 
veteran's representative raised the possibility that the 
veteran's records from the Akron General Health System might 
not be included in the claims folder for review.  Upon 
further examination, these records have been obtained and 
included in the claims folder for review by the RO and Board.  
As such, the VA obtained those records and they have been 
included in the claims folder, available for review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed herself to this opportunity and 
provided testimony before the undersigned VLJ.  During that 
hearing, the appellant opined that her husband's bladder 
cancer was related to or caused by his exposure to chemical 
dioxins while he was stationed in Vietnam.  However, she also 
repeatedly admitted that no health care providers had 
etiologically linked the veteran's bladder cancer or his 
death with his military service or to his exposure to 
chemical dioxins.  The appellant was given notice that the VA 
would help her obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express her opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran was in the US Army and he was stationed in the 
Republic of Vietnam during the Vietnam Era.  It appears that 
he was an automobile repairman and had two tours-of-duty in 
Vietnam.  He was mustered out of the Army in May 1973.  After 
the veteran was released from active duty, the record 
indicates that he obtained occupational and home-loan 
assistance from the VA.  He did not however apply for VA 
medical compensation benefits until January 2001 - 38 years 
after his discharge from service.  

With respect to the veteran's application for benefits in 
2001, the veteran sought service connection for bilateral 
hearing loss.  He also requested that a nonservice-connected 
pension be awarded.  On his application for benefits, he 
conceded that he had a number of conditions that were not due 
to service.  These conditions included organic brain syndrome 
due to alcoholism, liver disease, arthritis of the knees and 
right shoulder, hypertension, and a lower back disability.  
Following this submission for benefits, the veteran's medical 
treatment records were obtained and reviewed.  Subsequently, 
service connection for hearing loss and a nonservice-
connected pension was denied.  This occurred in November 
2001.

Approximately four years later, the veteran once again 
applied for a nonservice-connected pension.  The veteran's VA 
and local medical treatment records were obtained.  These 
records showed that the veteran was being treated for cancer 
of the bladder and other conditions.  After reviewing the 
records, the RO found that the veteran was disabled due to 
his bladder cancer and carpal tunnel syndrome.  A nonservice-
connected pension was granted, effective August 15, 2005.  It 
is noted that the RO did not find that the veteran's bladder 
was related to his military service nor was it caused by or 
the result of his service in Vietnam where he was exposed to 
chemical dioxins.  Also of interest is the fact that the 
veteran did not assert, insinuate, or claim that his bladder 
cancer was somehow caused by or the result of his military 
service including being exposed to chemical dioxins.  

From August 2005 to May 2006, the veteran received treatment 
for his cancer of the ladder.  Then, on May [redacted], 2006, the 
veteran passed away while hospitalized at the Cleveland 
(Louis Stokes) VA Medical Center (VAMC).  A Certificate of 
Death was prepared; the cause of the veteran's death was 
listed as transitional cell carcinoma of the bladder.  An 
autopsy was not performed.  

It is noted that at the time of his death, the veteran did 
not have a claim before the VA requesting service connection 
for any type of disability.

Shortly after the veteran passed, the appellant submitted her 
claim for VA benefits.  In explaining her claim, the 
appellant has contended that the veteran was indeed suffering 
from bladder cancer and that it was somehow related to his 
military service.  The RO reviewed the appellant's claim and 
the veteran's available medical records.  Subsequently, the 
RO denied the appellant's request and the appellant appealed 
to the Board.  

Despite the written and oral statements provided by the 
appellant, the Board notes that none of the reports/records 
hints or insinuates that the veteran's death was related to 
or caused by his military service.  None of the documents 
supports the appellant's assertions that the veteran's 
bladder cancer was due to or caused by or the result of his 
service in Vietnam where he was exposed to chemical dioxins.  
Additionally, the appellant has not provided an opinion from 
a VA or private physician insinuating that the veteran's 
death was related to his military service or to chemical 
dioxin exposure.  

Despite the assertions made by the appellant, the RO has 
denied the appellant's claim.  The RO has denied entitlement 
to service connection for the cause of the veteran's death 
because the medical evidence did not show that the veteran 
passed away due to or the result of a service-connected 
disorder.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2008).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2008).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2008).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2008).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2008); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2008), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2008).  If a 
veteran was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2008) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2008) are met, even there is no record of 
such disease during service.  However, if the rebutable 
presumptions of 38 C.F.R. § 3.307(d) (2008) are also not 
satisfied, then the veteran's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2008).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2008), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Carcinoma of the 
bladder is not one of the specific diseases listed in 38 
C.F.R. § 3.309(e) (2008); hence, the presumption is not for 
application.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The facts of this claim indicate a number of things:  First, 
that the patient had not been diagnosed with a disability 
that was caused by or due to exposure to chemical dioxins.  
Instead, he was diagnosed with bladder cancer which is not a 
presumptive disease.  Second, prior to his death, the veteran 
had not submitted a claim for benefits.  Third, the medical 
evidence does not suggest or insinuate that the veteran died 
as a result of a condition, disease, or disability that may 
be linked with the veteran's military service.  

In support of her appeal, the appellant has written and 
testified that the veteran's death was somehow related to his 
military service and that his bladder cancer was caused by 
her husband's exposure to Agent Orange.  This evidence is 
considered lay evidence, and it is certainly deemed credible.  
38 C.F.R. § 3.159(a)(2) (2008).  She, however, has not shown, 
nor claimed, that she is qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, her opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In conjunction with the appellant's claim, the veteran's 
treatment records, including his terminal hospital records, 
have been obtained and are included in the claims folder for 
review.  None of the medical records contains an opinion by a 
medical provider that the veteran's bladder cancer was caused 
by chemical dioxins. Moreover, the records are negative for 
an opinion by a medical doctor that the cancer was caused by 
or the result of the veteran's military service or any 
incident therein.

Contained in the claims folder are the veteran's service 
medical records.  These records include the veteran's 
treatment records and his end-of-enlistment physical. These 
records and reports are completely negative for any treatment 
for any type of bladder cancer.  

Thus, despite the appellant's contentions, medical evidence 
showing that the veteran's death was caused by or related to 
his service has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that the 
veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


